                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOVAN WILLIAMS,

                       Plaintiff,

                v.                                           Case No. 19-cv-1699-bhl

KRISTIN J. JENSEN, et al.,

                       Defendants.


                                     DECISION AND ORDER


        On January 4, 2021, Defendant Susan Peters moved for summary judgment on exhaustion

grounds. Plaintiff Jovan Williams responded about a week later, and, on January 25, 2021, Peters

filed a reply. Shortly thereafter, on February 1, 2021, Williams moved to file a sur-reply. Sur-

replies are disfavored as they are not contemplated by the Federal Rules of Civil Procedure or this

district’s Local Rules. Williams does not state why he wants to file a sur-reply, and the Court sees

no reason why one is necessary. Peters does not appear to raise new arguments in her reply; she

merely repeats the arguments in her opening brief and responds to the arguments Williams raises

in his response. Further, Williams did not comply with Civil L.R. 7(i), which requires that a party

seeking leave to file a document not contemplated by the rules include the proposed document as

an attachment to its motion seeking leave to file the document. Williams did not file a proposed

sur-reply along with his motion. For these reasons, the Court will deny Williams’ motion for leave

to file a sur-reply.

          Finally, discovery closed on February 1, 2021. The next day, State Defendants moved

to stay the deadline for filing dispositive motions on the merits, which is currently set for March




          Case 2:19-cv-01699-BHL Filed 02/03/21 Page 1 of 2 Document 60
3, 2021. State Defendants, who have also moved for partial summary judgment on exhaustion

grounds, request that, to conserve litigation resources, the Court stay the deadline to file dispositive

motions on the merits pending resolution of the motions for summary judgment on exhaustion

grounds. The Court will grant the motion.

       IT IS THEREFORE ORDERED that Williams’ motion to file a sur-reply (Dkt. No. 56)

is DENIED.

       IT IS FURTHER ORDERED that State Defendants’ motion to stay the deadline for filing

summary judgment on the merits (Dkt. No. 58) is GRANTED. The Court ORDERS that the

deadline for filing summary judgment on the merits is STAYED. The Court will set a new

deadline after Defendants’ motions for summary judgment on exhaustion grounds are resolved.

       Dated at Milwaukee, Wisconsin this 3rd day of February, 2021.

                                               BY THE COURT:


                                               s/ Brett H. Ludwig
                                               BRETT H. LUDWIG
                                               United States District Judge




                                                   2

          Case 2:19-cv-01699-BHL Filed 02/03/21 Page 2 of 2 Document 60
